                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           WILLIAM HEARN,                                Case No. 17-02038 BLF (PR)
                                  11
                                                       Plaintiff,                        ORDER GRANTING MOTION FOR
                                  12                                                     SUMMARY JUDGMENT
Northern District of California




                                                v.
 United States District Court




                                  13

                                  14       DR. JANANGIR SADEGHI,
                                  15                  Defendant.
                                  16                                                     (Docket No. 19)
                                  17

                                  18           Plaintiff, a California state prisoner, filed a pro se civil rights complaint under 42
                                  19   U.S.C. § 1983 against Dr. Janangir Sadeghi at San Quentin State Prison (“SQSP”).
                                  20   Finding the complaint stated a cognizable Eighth Amendment claim for deliberate
                                  21   indifference to serious medical needs, the Court issued an order of service and directed
                                  22   Defendant to file a motion for summary judgment or other dispositive motion. (Docket
                                  23   No. 4.) Defendant Sadeghi filed a motion for summary judgment on the grounds that
                                  24   Plaintiff failed to exhaust administrative remedies, there is no genuine dispute of material
                                  25   facts that Defendant acted with deliberate indifference, and qualified immunity. (Docket
                                  26   No. 19, hereafter “Mot.”1) Plaintiff filed opposition, (Docket No. 20), and Defendant filed
                                  27
                                       1
                                  28    In support of the motion, Defendant provides the declarations of Defendant Sadeghi and
                                       Dr. Daniel J. Coden. (Docket Nos. 19-4, 19-6.) Defendant also provides authenticated
                                   1   a reply, (Docket No. 21). For the reasons stated below, Defendant’s motion for summary
                                   2   judgment is GRANTED.
                                   3

                                   4                                           DISCUSSION
                                   5   I.       Background
                                   6            A.     Statement of Facts2
                                   7            Defendant Sadeghi is a licensed physician and ophthalmologist in California.
                                   8   (Sadeghi Decl. ¶ 1.) Defendant first examined Plaintiff on January 16, 2014, for
                                   9   complaints of blurry vision in both eyes. (Id. ¶ 3.) Defendant diagnosed cataracts
                                  10   (clouding of the lens) in both eyes. (Id.; SQSP 2660.) Defendant determined the
                                  11   appropriate plan of treatment was to perform a type of cataract surgery known as
                                  12   phacoemulsification on Plaintiff’s right eye, with the possibility of the same operation in
Northern District of California
 United States District Court




                                  13   the left eye depending on the results of the first surgery. (Id.) According to Defendant,
                                  14   there was no indication that Plaintiff suffered from glaucoma3 in January 2014, although
                                  15   he subsequently developed temporary inflammatory glaucoma, as described below. (Id.)
                                  16            According to Plaintiff, he complained during March and April 2014, of having
                                  17   severe headaches throughout the day and blurry vision. (Hearn Decl. ¶ 1, Opp. at 117.) A
                                  18   nurse summoned Defendant Sadeghi who prescribed eye drops for use throughout the day
                                  19   “to relieve the pressure out of [his] right eye.” (Id.)
                                  20            On May 7, 2014, Defendant performed cataract surgery in Plaintiff’s right eye at
                                  21   Marin General Hospital. (Sadeghi Decl. ¶ 4; SQSP 2877-2878; Hearn Decl. ¶ 2.) During
                                  22

                                  23
                                       copies of Plaintiff’s medical records from SQSP, (Docket No. 19-2 (Ex. A) (hereafter
                                  24   referred to as “SQSP” with original pagination), and the University of California San
                                       Francisco Medical Center (“UCSF”), (Docket No. 19-3 (Ex. B) hereafter referred to as
                                  25   “UCSF” with original pagination).
                                       2
                                  26       The following facts are undisputed unless otherwise indicated.
                                       3
                                  27    Glaucoma is a group of related diseases that affect the eye’s optic nerve. (Coden Decl. ¶
                                       7.)
                                  28                                                   2
                                   1   the surgery, Defendant removed the cataract, performed an anterior vitrectomy and
                                   2   inserted an intraocular lens (“IOL”) in Plaintiff’s right eye. (Id.) During surgery, a tear
                                   3   occurred in the posterior capsule of Plaintiff’s right lens, which is a known risk of surgery.
                                   4   (Id.) Defendant treated the torn capsule by removing cortical material and performing a
                                   5   vitrectomy, which is a procedure to remove vitreous material from the eyeball. (Id.) He
                                   6   then inserted the prosthetic lens into the sulcus – as opposed to the capsular bag – because
                                   7   the capsular bag might not provide adequate support after the tear. (Id.)
                                   8          During the post-surgical follow-up examination on the next day, May 8, 2014,
                                   9   Defendant noted that Plaintiff’s right eye exhibited corneal striations (folds) and pieces of
                                  10   cortex in the pupillary area. (Sadeghi Decl. ¶ 5; SQSP 2642.) According to Plaintiff, he
                                  11   had severe headaches throughout the day and blurred vision in his right eye, which
                                  12   Defendant explained was due to the pressure in his right eye; Defendant prescribed a
Northern District of California
 United States District Court




                                  13   different kind of medication. (Hearn Decl. ¶ 3.) Defendant scheduled a follow-up
                                  14   examination in a week to evaluate Plaintiff’s condition. (Sadeghi Decl. ¶ 5.)
                                  15          According to Plaintiff, on May 12, 2014, he “passed out from constant severe pain
                                  16   and suffering,” which triggered a medical alarm and Plaintiff being escorted to the
                                  17   infirmary where he was seen by Defendant. (Hearn Decl. ¶ 4.) Plaintiff states that
                                  18   Defendant “released the pressure from Plaintiff’s right eye, [and] prescribed a different
                                  19   medication.” (Id.)
                                  20          On May 15, 2014, Defendant noted that the cortical material in Plaintiff’s right eye
                                  21   had not dissolved and was causing high intraocular pressure (“IOP”), so aspiration of the
                                  22   material was necessary. (Sadeghi Decl. ¶ 6; SQSP 2640.) According to Plaintiff,
                                  23   Defendant informed him that “‘he had made a mistake and left a piece of cataract in his
                                  24   right eye.’” (Hearn Decl. ¶ 5.)
                                  25          On May 21, 2014, at Marin General Hospital, Defendant performed an operation to
                                  26   aspirate the remaining cortical material in Plaintiff’s right eye. (Sadeghi Decl. ¶ 7; SQSP
                                  27   2876; Hearn Decl. ¶ 6.) Defendant removed some of the cortical material with a cannula,
                                  28                                                 3
                                   1   but some material was more difficult and required aspiration. (Id.) Plaintiff tolerated the
                                   2   procedure well and left the operation room in satisfactory condition. (Id.)
                                   3           The next day on May 22, 2014, Defendant examined Plaintiff and noted that he was
                                   4   having difficulties with the vision in his right eye due to corneal striation and a small pupil.
                                   5   (Sadeghi Decl. ¶ 8; SQSP 2636.) Defendant diagnosed corneal edema, which is excess
                                   6   swelling at the cornea of the eye and treated it with medication administered by eye drops.
                                   7   (Id.; Hearn Decl. ¶ 7.) There was no apparent cortical material remaining in the eye.
                                   8   (Sadeghi Decl. ¶ 8.) Defendant scheduled a follow-up for one week, with instructions to
                                   9   be notified if Plaintiff was in pain or there was any change in vision. (Id.)
                                  10           According to Plaintiff, he was summoned by Defendant to his office on May 29,
                                  11   2014, for an examination. (Hearn Decl. ¶ 8.) Defendant informed him that his cornea was
                                  12   swelling and that after it “goes down,” the vision in his right eye would become clear.
Northern District of California
 United States District Court




                                  13   (Id.)
                                  14           On June 5, 2014, Defendant examined Plaintiff who reported pain and blurry vision
                                  15   in his right eye. (Sadeghi Decl. ¶ 9; SQSP 2635.) Defendant noted that Plaintiff had two
                                  16   small pieces of cortical material in the anterior chamber of his right eye, that the IOL was
                                  17   in good position and the retina was attached, but that Plaintiff had developed inflammatory
                                  18   glaucoma. (Id.) Defendant prescribed five different types of eye drops to treat Plaintiff’s
                                  19   condition. (Id.) According to Plaintiff, Defendant informed him during this visit that his
                                  20   cornea was “scarred up from the surgery” and that he would refer Plaintiff to a cornea
                                  21   specialist at UCSF Medical Center. (Hearn Decl. ¶ 9.)
                                  22           The next day on June 6, 2014, Defendant again examined Plaintiff and documented
                                  23   that he had developed inflammatory glaucoma due to the remaining cortical material in his
                                  24   right eye, and that the five types of eye drops had been prescribed. (Sadeghi Decl. ¶ 10;
                                  25   SQSP 2633.)
                                  26           On June 13, 2014, Defendant examined Plaintiff and documented that two small
                                  27   pieces of cortical material remained. (Sadeghi Decl. ¶ 11; SQSP 2632.) The IOL was in a
                                  28                                                  4
                                   1   good position, but the intraocular pressure was high with corneal edema and Plaintiff had
                                   2   corneal inflammation with superficial punctate keratitis (“SPK”), which is epithelial cell
                                   3   damage on the surface of the cornea. (Id.) Defendant prescribed four types of eye drops to
                                   4   treat the condition, including steroidal eye drops. (Id.)
                                   5          On July 3, 2014, Defendant examined Plaintiff and noted that a small piece of
                                   6   cortical material was being absorbed and that the SPK and IOP were stable. (Sadeghi
                                   7   Decl. ¶ 12; SQSP 2631.) Defendant prescribed four types of eye drops. (Id.)
                                   8          On July 17, 2014, Defendant again examined Plaintiff, noting corneal striation,
                                   9   extensive SPK and corneal inflammation. (Sadeghi Decl. ¶ 13; SQSP 2630). Defendant
                                  10   continued to prescribe eye drops to treat Plaintiff’s condition. (Id.)
                                  11          On July 24, 2014, Defendant examined Plaintiff and documented that his right eye
                                  12   had extensive SPK on his cornea with a corneal epithelial defect and corneal striation.
Northern District of California
 United States District Court




                                  13   (Sadeghi Decl. ¶ 14; SQSP 2629.) Defendant further noted that Plaintiff would be
                                  14   examined by an optometrist, Linda H. Hur, O.D., regarding possible use of a bandage
                                  15   contact lens. (Id.)
                                  16          On August 7, 2014, Defendant examined Plaintiff and noted that his right eye IOL
                                  17   was in good position, the SPK corneal inflammation had improved. (Sadeghi Decl. ¶ 15;
                                  18   SQSP 2623.)
                                  19          On August 21, 2014, Defendant examined Plaintiff for complaints of unclear vision
                                  20   and headaches with reading. (Sadeghi Decl. ¶ 16; SQSP 2622.) Defendant noted the first
                                  21   indication of a dislocated IOL, as well as corneal striation. (Id.)
                                  22          After another examination on August 28, 2014, Defendant referred Plaintiff to a
                                  23   corneal specialist at UCSF for evaluation of corneal edema and a possible dislocated IOL.
                                  24   (Sadeghi Decl. ¶ 17; SQSP 2620-2621.)
                                  25          On September 18, 2014, Defendant examined Plaintiff and diagnosed him with
                                  26   bullous keratopathy (formation of fluid-filled blisters on surface of cornea), and noted that
                                  27   he was waiting to see the UCSF corneal specialist. (Sadeghi Decl. ¶ 18; SQSP 2617.)
                                  28                                                  5
                                   1          On October 17, 2014, Defendant examined Plaintiff who reported difficulties
                                   2   reading. (Sadeghi Decl. ¶ 19; SQSP 2614.) Defendant’s diagnosis was corneal edema in
                                   3   the right eye and a cataract on the left eye, noting that Plaintiff was still waiting to see the
                                   4   UCSF corneal specialist. (Id.)
                                   5          According to Plaintiff, he was examined by Dr. Jennifer Ruth Rose-Nussbaumer at
                                   6   UCSF Medical Center on December 15, 2014. (Hearn Decl. ¶ 10.) When Dr. Rose-
                                   7   Nussbaumer asked Plaintiff how the trauma happened, Plaintiff explained that Defendant
                                   8   Sadeghi had performed cataract surgery and a lens implant. (Id.) Dr. Rose-Nussbaumer
                                   9   initially could not find the lens implant, and eventually found it at the bottom of Plaintiff’s
                                  10   eye with the assistance of four other physicians. (Id.)
                                  11          On January 15, 2015, Defendant saw Plaintiff and noted that he was examined a
                                  12   month earlier by a UCSF corneal specialist, who suggested a retina specialist perform a
Northern District of California
 United States District Court




                                  13   vitrectomy and remove and replace the dislocated IOL. (Sadeghi Decl. ¶ 20; SQSP 2608.)
                                  14          On February 12, 2015, Defendant saw Plaintiff and noted that he had seen a retina
                                  15   specialist at UCSF on February 11, 2015, and had been advised that surgery would occur
                                  16   to repair his dislocated IOL. (Sadeghi Decl. ¶ 21; SQSP 2606.)
                                  17          Plaintiff underwent surgery on March 24, 2015, at USCF to replace the dislocated
                                  18   IOL in his right eye. (Coden Decl. ¶ 27; UCSF 7-9.)
                                  19          Defendant’s next examination of Plaintiff occurred on June 26, 2015, when he
                                  20   noted that Plaintiff had undergone surgery to repair the dislocated IOL in his right eye and
                                  21   that he was waiting for a partial corneal transplant recommended by UCSF physicians.
                                  22   (Sadeghi Decl. ¶ 22; SQSP 2596.) Defendant noted that Plaintiff’s corneal edema had
                                  23   improved and his IOL was stable. (Id.)
                                  24          On July 24, 2015, Defendant noted that Plaintiff was suffering from SPK (corneal
                                  25   inflammation) with edema in his right eye and planned to refer him to Dr. Rose-
                                  26   Nussbaumer at UCSF to evaluate his cornea. (Sadeghi Decl. ¶ 23; SQSP 2592.)
                                  27          On August 20, 2015, Plaintiff underwent a second surgery at UCSF – Mt. Zion
                                  28                                                   6
                                   1   Medical Center for a partial cornea transplant, a procedure known as DSAEK. (Sadeghi
                                   2   Decl. ¶ 24; UCSF 69-73.)
                                   3            On December 3, 2015, Defendant examined Plaintiff and noted that he was using
                                   4   four different eye drops. (Sadeghi Decl. ¶ 25; SQSP 2538.) Plaintiff’s IOP had been as
                                   5   high as 42 and had decreased to 32, which was still too high. (Id.) Defendant’s plan was
                                   6   to refer him to Dr. Rose-Nussbaumer for further evaluation. (Id.)
                                   7            On December 14, 2015, an urgent Physician Request for Service was submitted for
                                   8   Plaintiff to undergo glaucoma surgery to relieve the high IOP in his right eye. (Coden
                                   9   Decl. ¶ 32; SQSP 2579.) On December 22, 2015, Plaintiff underwent surgery at UCSF.
                                  10   (Id.; UCSF 152-153.)
                                  11            On January 7, 2016, Defendant examined Plaintiff and noted that he had undergone
                                  12   glaucoma surgery two weeks earlier to release the high IOP. (Sadeghi Decl. ¶ 26; SQSP
Northern District of California
 United States District Court




                                  13   2577.) Defendant noted that there was no indication of rejection, the IOL was in good
                                  14   position, and the IOP had decreased. (Id.)
                                  15            On January 14, 2016, Defendant removed Plaintiff’s sutures and noted that the right
                                  16   eye had improved and the IOP was low. (Sadeghi Decl. ¶ 27; SQSP 2576.)
                                  17            On January 28, 2016, Defendant examined Plaintiff and noted that the right eye IOP
                                  18   was low, so the plan was to schedule a follow-up examination in eight weeks. (Sadeghi
                                  19   Decl. ¶ 28; SQSP 2570.)
                                  20            Defendant’s final examination of Plaintiff was on March 17, 2016, with nothing
                                  21   remarkable noted; a follow-up was scheduled for six weeks. (Sadeghi Decl. ¶ 29; SQSP
                                  22   2567.)
                                  23            B.     Plaintiff’s Claims
                                  24            Plaintiff claims that the day after he underwent cataract surgery and a lens implant
                                  25   in his right eye on May 7, 2014, by Defendant Sadeghi, he began suffering from severe
                                  26   headaches and blurred vision in his right eye. (Compl. at 3.) After seeing Plaintiff several
                                  27   times for continued problems throughout May 2014, Defendant finally referred him to a
                                  28                                                  7
                                   1   cornea specialist at UCSF Medical Center. (Id. at 4.) Plaintiff claims that during the
                                   2   appeal process, it was determined by Defendant Sadeghi that Plaintiff’s illness was for
                                   3   “acute glaucoma” and not for cataracts, and therefore the lens implant was not appropriate
                                   4   and was the cause of Plaintiff’s pain, suffering, and the loss of his vision. (Id. at 5.)
                                   5   Plaintiff claims that Defendant’s actions amount to deliberate indifference to serious
                                   6   medical needs and seeks damages. (Id.) The Court found Plaintiff stated a cognizable
                                   7   claim under the Eighth Amendment. (Docket No. 4 at 2.)
                                   8   II.    Summary Judgment
                                   9          Summary judgment is proper where the pleadings, discovery and affidavits show
                                  10   that there is “no genuine dispute as to any material fact and the movant is entitled to
                                  11   judgment as a matter of law.” Fed. R. Civ. P. 56(a). A court will grant summary judgment
                                  12   “against a party who fails to make a showing sufficient to establish the existence of an
Northern District of California
 United States District Court




                                  13   element essential to that party’s case, and on which that party will bear the burden of proof
                                  14   at trial . . . since a complete failure of proof concerning an essential element of the
                                  15   nonmoving party’s case necessarily renders all other facts immaterial.” Celotex Corp. v.
                                  16   Cattrett, 477 U.S. 317, 322-23 (1986). A fact is material if it might affect the outcome of
                                  17   the lawsuit under governing law, and a dispute about such a material fact is genuine “if the
                                  18   evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
                                  19   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
                                  20          Generally, the moving party bears the initial burden of identifying those portions of
                                  21   the record which demonstrate the absence of a genuine issue of material fact. See Celotex
                                  22   Corp., 477 U.S. at 323. Where the moving party will have the burden of proof on an issue
                                  23   at trial, it must affirmatively demonstrate that no reasonable trier of fact could find other
                                  24   than for the moving party. But on an issue for which the opposing party will have the
                                  25   burden of proof at trial, the moving party need only point out “that there is an absence of
                                  26   evidence to support the nonmoving party’s case.” Id. at 325. If the evidence in opposition
                                  27   to the motion is merely colorable, or is not significantly probative, summary judgment may
                                  28                                                  8
                                   1   be granted. See Liberty Lobby, 477 U.S. at 249-50.
                                   2          The burden then shifts to the nonmoving party to “go beyond the pleadings and by
                                   3   her own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on
                                   4   file,’ designate specific facts showing that there is a genuine issue for trial.’” Celotex
                                   5   Corp., 477 U.S. at 324 (citations omitted). If the nonmoving party fails to make this
                                   6   showing, “the moving party is entitled to judgment as a matter of law.” Id. at 323.
                                   7          The Court’s function on a summary judgment motion is not to make credibility
                                   8   determinations or weigh conflicting evidence with respect to a material fact. See T.W.
                                   9   Elec. Serv., Inc. V. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
                                  10   The evidence must be viewed in the light most favorable to the nonmoving party, and the
                                  11   inferences to be drawn from the facts must be viewed in a light most favorable to the
                                  12   nonmoving party. See id. at 631. It is not the task of the district court to scour the record
Northern District of California
 United States District Court




                                  13   in search of a genuine issue of triable fact. Keenan v. Allen, 91 F.3d 1275, 1279 (9th Cir.
                                  14   1996). The nonmoving party has the burden of identifying with reasonable particularity
                                  15   the evidence that precludes summary judgment. Id. If the nonmoving party fails to do so,
                                  16   the district court may properly grant summary judgment in favor of the moving party. See
                                  17   id.; see, e.g., Carmen v. San Francisco Unified School District, 237 F.3d 1026, 1028-29
                                  18   (9th Cir. 2001).
                                  19          A.     Exhaustion
                                  20          The Prison Litigation Reform Act of 1995 (“PLRA”) amended 42 U.S.C. § 1997e to
                                  21   provide that “[n]o action shall be brought with respect to prison conditions under [42
                                  22   U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or
                                  23   other correctional facility until such administrative remedies as are available are
                                  24   exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is mandatory and no longer left to the
                                  25   discretion of the district court. Woodford v. Ngo, 548 U.S. 81, 84 (2006) (citing Booth v.
                                  26   Churner, 532 U.S. 731, 739 (2001)). “Prisoners must now exhaust all ‘available’
                                  27   remedies, not just those that meet federal standards.” Id. Even when the relief sought
                                  28                                                  9
                                   1   cannot be granted by the administrative process, i.e., monetary damages, a prisoner must
                                   2   still exhaust administrative remedies. Id. at 85-86 (citing Booth, 532 U.S. at 734). The
                                   3   PLRA’s exhaustion requirement requires “proper exhaustion” of available administrative
                                   4   remedies. Id. at 93. An action must be dismissed unless the prisoner exhausted his
                                   5   available administrative remedies before he or she filed suit, even if the prisoner fully
                                   6   exhausts while the suit is pending. McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir.
                                   7   2002); see Vaden v. Summerhill, 449 F.3d 1047, 1051 (9th Cir. 2006) (where
                                   8   administrative remedies are not exhausted before the prisoner sends his complaint to the
                                   9   court it will be dismissed even if exhaustion is completed by the time the complaint is
                                  10   actually filed).
                                  11          The California Department of Corrections and Rehabilitation (“CDCR”) provides
                                  12   its inmates and parolees the right to appeal administratively “any departmental decision,
Northern District of California
 United States District Court




                                  13   action, condition, or policy which they can demonstrate as having an adverse effect upon
                                  14   their welfare.” Cal. Code Regs. tit. 15, § 3084.1(a). It also provides its inmates the right
                                  15   to file administrative appeals alleging misconduct by correctional officers. See id. §
                                  16   3084.1(e). Under the current regulations, in order to exhaust available administrative
                                  17   remedies within this system, a prisoner must submit his complaint on CDCR Form 602
                                  18   (referred to as a “602”) and proceed through three levels of appeal: (1) first formal level
                                  19   appeal filed with one of the institution’s appeal coordinators, (2) second formal level
                                  20   appeal filed with the institution head or designee, and (3) third formal level appeal filed
                                  21   with the CDCR director or designee. Id. § 3084.7.
                                  22          Compliance with prison grievance procedures is all that is required by the PLRA to
                                  23   “properly exhaust.” Jones v. Bock, 549 U.S. 199, 217-18 (2007). The level of detail
                                  24   necessary in a grievance to comply with the grievance procedures will vary from system to
                                  25   system and claim to claim, but it is the prison’s requirements, and not the PLRA, that
                                  26   define the boundaries of proper exhaustion. Id. at 218. In California, the regulation
                                  27   requires the prisoner “to lodge his administrative complaint on CDC form 602 and ‘to
                                  28                                                 10
                                   1   describe the problem and action requested.’” Morton v. Hall, 599 F.3d 942, 946 (9th Cir.
                                   2   2010) (quoting Cal. Code Regs. tit. 15 § 3084.2(a)); Wilkerson v. Wheeler, 772 F.3d 834,
                                   3   839 (9th Cir. 2014) (same). California regulations also require that the appeal name “all
                                   4   staff member(s) involved” and “describe their involvement in the issue.” Cal. Code Regs.
                                   5   tit. 15, § 3084.2(a)(3).
                                   6          Nonexhaustion under § 1997e(a) is an affirmative defense. Jones v. Bock,
                                   7   549 U.S. 199, 211 (2007). Defendants have the burden of raising and proving the absence
                                   8   of exhaustion, and inmates are not required to specifically plead or demonstrate exhaustion
                                   9   in their complaints. Jones, 549 U.S. at 215-17. In the rare event that a failure to exhaust is
                                  10   clear on the face of the complaint, a defendant may move for dismissal under Rule
                                  11   12(b)(6) of the Federal Rules of Civil Procedure. Albino v. Baca, 747 F.3d 1162, 1166
                                  12   (9th Cir. 2014) (en banc). Otherwise, defendants must produce evidence proving failure to
Northern District of California
 United States District Court




                                  13   exhaust in a motion for summary judgment under Rule 56 of the Federal Rules of Civil
                                  14   Procedure. Id. If undisputed evidence viewed in the light most favorable to the prisoner
                                  15   shows a failure to exhaust, a defendant is entitled to summary judgment under Rule 56. Id.
                                  16   at 1166. But if material facts are disputed, summary judgment should be denied, and the
                                  17   district judge rather than a jury should determine the facts in a preliminary proceeding. Id.
                                  18          The defendant’s burden is to prove that there was an available administrative
                                  19   remedy and that the prisoner did not exhaust that available administrative remedy. Id. at
                                  20   1172; see id. at 1176 (reversing district court’s grant of summary judgment to defendants
                                  21   on issue of exhaustion because defendants did not carry their initial burden of proving their
                                  22   affirmative defense that there was an available administrative remedy that prisoner
                                  23   plaintiff failed to exhaust); see also Brown v. Valoff, 422 F.3d 926, 936-37 (9th Cir. 2005)
                                  24   (as there can be no absence of exhaustion unless some relief remains available, movant
                                  25   claiming lack of exhaustion must demonstrate that pertinent relief remained available,
                                  26   whether at unexhausted levels or through awaiting results of relief already granted as result
                                  27   of that process). Once the defendant has carried that burden, the prisoner has the burden of
                                  28                                                11
                                   1   production. Albino, 747 F.3d at 1172. That is, the burden shifts to the prisoner to come
                                   2   forward with evidence showing that there is something in his particular case that made the
                                   3   existing and generally available administrative remedies effectively unavailable to him.
                                   4   Id. But as required by Jones, the ultimate burden of proof remains with the defendant. Id.
                                   5          Defendant argues that Plaintiff failed to exhaust his administrative remedies with
                                   6   respect to the claim against him. (Mot. at 9.) According to the CDCR records attached to
                                   7   the complaint, Plaintiff filed a Patient-Inmate Health Care Appeal on September 20, 2014,
                                   8   appeal No. SQ-HC-14039581. (Compl. at 94-95.) In this appeal, Plaintiff explained that
                                   9   he had surgery on his right eye “that became infected from the Doctor leaving some of the
                                  10   cortical material” in the eye, so he was suffering from migraine headaches. (Id.) He
                                  11   requested the following relief:
                                  12
Northern District of California




                                              That a different Doctor is appointment/assigned [sic] for a second opinion
 United States District Court




                                  13          regarding the damage, pain and suffering this writer is experiencing in
                                              order to determine the extent of Appellant’s continued pain and suffering
                                  14          after four months.
                                  15   (Id. at 94.)
                                  16          The first level of review decision dated October 3, 2014, indicates that Plaintiff’s
                                  17   appeal was granted in part in that he was referred to a corneal specialist. (Id. at 96-97.)
                                  18   Unsatisfied with the first level response, Plaintiff pursued the appeal to the second level of
                                  19   review. (Id. at 2.) The second level response, dated December 16, 2014, states that the
                                  20   CDCR received the appeal on November 14, 2014. (Id. at 99.) The second level decision
                                  21   stated that Plaintiff had received a second opinion as requested in his first level appeal, as
                                  22   he was examined by a UCSF corneal specialist on December 15, 2014, specifically by
                                  23   Jennifer Ruth Rose-Nussbaumer, M.D., and Shilpa Joshi Desai, M.D. (Id.; id. at 15-18.)
                                  24   The second level decision concluded that Plaintiff’s issue was “clearly addressed” and
                                  25   “[his] appeal is granted.” (Id. at 99.)
                                  26          The second level decision also summarized Plaintiff’s appeal as follows:
                                  27

                                  28                                                 12
                                              Appellant is appreciative of the partial granting of this appeal, however,
                                   1
                                              dissatisfaction with First Level Response is based upon the fact that the
                                   2          mentioning of acute glaucoma has been mentioned for the first time and if
                                              Appellant had any symptoms of acute glaucoma he should have been
                                   3          treated for acute glaucoma and not for an eye surgery that had nothing to do
                                   4
                                              with glaucoma. Again, Appellant request [sic] a second opinion and a
                                              decision from Second Level in order to exhaust his administrative remedies
                                   5          for purpose of seeking federal redress.
                                   6   (Id. at 99.) The second review decision noted that Plaintiff raised the issue of mistreatment

                                   7   for glaucoma for the first time at the second level appeal and advised Plaintiff as follows:

                                   8          Please be advised that your additional comment regarding treatment of
                                   9          glaucoma is a new issue. The appeal process does not allow you to add to
                                              the “Action Requested” in the appeal. Therefore, any additional actions
                                  10          requested or mentioned cannot be considered at this time.
                                  11   (Id. at 90.)
                                  12          Based on the second level appeal decision, Defendant asserts that Plaintiff was
Northern District of California
 United States District Court




                                  13   advised that any new claim for damages due to the alleged failure to properly diagnose his
                                  14   glaucoma was not part of his administrative appeal. (Mot. at 10.) Plaintiff nevertheless
                                  15   pursued the matter to the third and final level of review at the Director’s Level. (Compl. at
                                  16   2.) The Director’s level decision, dated March 11, 2015, stated that the appeal was denied
                                  17   with respect to Plaintiff’s request that “a different doctor be appointed/assigned for a
                                  18   second opinion regarding the damage, pain and suffering you are suffering.” (Id. at 100.)
                                  19   The Director’s level decision noted that Plaintiff was examined at UCSF on February 11,
                                  20   2015, and was to be “scheduled soon for the repair of the intraocular lens in [his] right
                                  21   eye.” (Id.) The decision concluded that no intervention was necessary “as your medical
                                  22   condition has been evaluated and you are receiving treatment deemed medically
                                  23   necessary.” (Id. at 101.) Based on the foregoing, Defendant asserts that Plaintiff did not
                                  24   exhaust his claim for damages based on Defendant’s alleged failure to diagnose and
                                  25   properly treat his glaucoma in appeal No. SQ-HC-14039581. (Mot. at 11.)
                                  26          In opposition, Plaintiff asserts that his appeal fully informed the Defendant of the
                                  27   allegations raised in this action concerning the two cataract surgeries and developing
                                  28                                                 13
                                   1   glaucoma afterward. (Opp. at 11-12.) In support, Plaintiff attaches a copy of an inmate
                                   2   appeal, No. SQ-HC-17041685, which he filed on March 24, 2017, specifically requesting
                                   3   monetary damages from Defendant Sadeghi for the alleged deliberate indifference that
                                   4   resulted in 90% blindness. (Id., Ex. C at 11.) In reply, Defendant points out that that this
                                   5   new appeal was not exhausted until November 2, 2017, well after Plaintiff filed the instant
                                   6   action on April 17, 2017. (Id.)
                                   7          Viewing the undisputed evidence in the light most favorable to Plaintiff, the Court
                                   8   finds that Plaintiff failed to properly exhaust his administrative remedies with respect to
                                   9   his claim for damages against Defendant based on the alleged misdiagnosis and treatment
                                  10   of his glaucoma. See Albino, 747 F.3d at 1166. At a minimum, Plaintiff is required “to
                                  11   describe the problem and action requested.” Cal. Code Regs. tit. 15 § 3084.2(a)). The
                                  12   record shows that the inmate appeal on which Plaintiff based this action did not involve the
Northern District of California
 United States District Court




                                  13   specific claim for damages regarding the failure to treat his glaucoma by Defendant.
                                  14   (Compl. at 2.) Inmate appeal No. SQ-HC-14039581 involved the claim for “pain and
                                  15   suffering in right eye from medical malpractice and deprivation of medication” following
                                  16   surgery performed on May 21, 2014. (Id. at 94.) There is no mention of glaucoma or any
                                  17   claim regarding misdiagnosis nor any request for damages. (Id.) Accordingly, appeal No.
                                  18   SQ-HC-14039581 did not exhaust administrative remedies with respect to the claim that
                                  19   Defendant failed to diagnose and treat his glaucoma and request for damages raised in this
                                  20   action. Furthermore, Defendant is correct that inmate appeal No. SQ-HC-17041685,
                                  21   submitted on March 24, 2017, does not constitute proper exhaustion because it was not
                                  22   exhausted until November 2, 2017, well after Plaintiff had filed the instant action. See
                                  23   supra at 13. As such, dismissal is warranted because Plaintiff must exhaust available
                                  24   administrative remedies before he files suit, even if he fully exhausts while the suit is
                                  25   pending. See McKinney, 311 F.3d at 1199.
                                  26          Based on the foregoing, Defendant has shown that Plaintiff failed to properly
                                  27   exhaust all available administrative remedies with respect to his claim against Defendant
                                  28                                                 14
                                   1   Sadeghi. Plaintiff fails to show in opposition that there was something in his particular
                                   2   case that made the existing and generally available administrative remedies effectively
                                   3   unavailable to him or that he was incapable of filing a timely appeal. Albino, 747 F.3d at
                                   4   1172; Marella, 568 F.3d at 1028. Accordingly, Defendant is entitled to summary
                                   5   judgment under Rule 56 based on Plaintiff’s failure to exhaust administrative remedies.
                                   6   Id. at 1166.
                                   7          Normally, Plaintiff would be entitled to file a new action based on the more recent
                                   8   exhaustion of this claim under appeal No. SQ-HC-17041685. However, filing a new
                                   9   action would be futile because the Court finds the claim has no merit as discussed below.
                                  10          B.      Deliberate Indifference
                                  11          Defendant also argues that he is entitled to summary judgment because there is no
                                  12   disputed material fact that he acted with deliberate indifference. (Mot. at 12-13.)
Northern District of California
 United States District Court




                                  13          Deliberate indifference to a prisoner’s serious medical needs violates the Eighth
                                  14   Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). A prison official violates the
                                  15   Eighth Amendment only when two requirements are met: (1) the deprivation alleged is,
                                  16   objectively, sufficiently serious, and (2) the official is, subjectively, deliberately indifferent
                                  17   to the inmate’s health or safety. See Farmer v. Brennan, 511 U.S. 825, 834 (1994).
                                  18          A “serious” medical need exists if the failure to treat a prisoner’s condition could
                                  19   result in further significant injury or the “unnecessary and wanton infliction of pain.” Id.
                                  20   The following are examples of indications that a prisoner has a “serious” need for medical
                                  21   treatment: the existence of an injury that a reasonable doctor or patient would find
                                  22   important and worthy of comment or treatment; the presence of a medical condition that
                                  23   significantly affects an individual’s daily activities; or the existence of chronic and
                                  24   substantial pain. McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992), overruled
                                  25   on other grounds, WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997)
                                  26   (en banc).
                                  27          A prison official is deliberately indifferent if he knows that a prisoner faces a
                                  28                                                  15
                                   1   substantial risk of serious harm and disregards that risk by failing to take reasonable steps
                                   2   to abate it. See Farmer, 511 U.S. at 837. The official must both know of “facts from
                                   3   which the inference could be drawn” that an excessive risk of harm exists, and he must
                                   4   actually draw that inference. Id. If a prison official should have been aware of the risk,
                                   5   but was not, then the official has not violated the Eighth Amendment, no matter how
                                   6   severe the risk. Gibson v. County of Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002).
                                   7          The evidence presented does not show a genuine dispute as to any material fact
                                   8   relating to Plaintiff’s claim of deliberate indifference against Defendant Sadeghi.
                                   9   Assuming Plaintiff’s medical condition was “serious,” he fails to satisfy the second prong,
                                  10   i.e., that Defendant was subjectively, deliberately indifferent to Plaintiff’s medical needs
                                  11   because he failed to take reasonable steps to abate a substantial risk of serious harm. See
                                  12   Farmer, 511 U.S. at 834, 837. As Defendant points out, the undisputed evidence shows
Northern District of California
 United States District Court




                                  13   that from the day after Plaintiff’s surgery on May 7, 2014, through March 17, 2016,
                                  14   Defendant examined Plaintiff at least 21 times. (Mot. at 7); see supra at 2-7. Plaintiff
                                  15   identifies two additional examinations not mentioned by Defendant: on May 12, 2014,
                                  16   when he passed out and was treated by Defendant in the infirmary, and on May 29, 2014,
                                  17   when he was summoned by Defendant for an examination. Id.; (Hearn Decl. ¶¶ 4, 8).
                                  18   During neither of these accounts did Defendant fail to take reasonable steps to abate a
                                  19   substantial risk of serious harm to Plaintiff. Then during the summer of 2014, Defendant
                                  20   Sadeghi examined Plaintiff on multiple occasions, during which time he noted that two
                                  21   small pieces of cortical material remained in Plaintiff’s right eye and that he had developed
                                  22   inflammatory glaucoma, corneal inflammation and superficial punctate keratitis (“SPK”);
                                  23   Defendant treated these conditions with various medications applied through eye drops.
                                  24   See supra at 4-5. When Defendant observed for the first time in August 2014 that
                                  25   Plaintiff’s lens implant was dislodged, he immediately referred Plaintiff to a corneal
                                  26   specialist at UCSF. Id. at 5. Although Plaintiff states in his declaration that Defendant
                                  27   mentioned he would refer Plaintiff to a cornea specialist as early as June 5, 2014, (Hearn
                                  28                                                 16
                                   1   Decl. ¶ 9), the notes from that examination make no mention of such an intended referral
                                   2   and Plaintiff provides no other evidence to support this allegation. (SQSP 2635.) While
                                   3   the appointment with the USCF cornea specialist was pending, Defendant continued to
                                   4   monitor Plaintiff’s condition. See supra at 5. After the examination by the cornea
                                   5   specialist in December 2014, Defendant monitored Plaintiff’s condition during January
                                   6   and February 2015 until the surgery at UCSF to replace the dislocated right IOL took place
                                   7   in March 2015. Id. at 6. Thereafter, Defendant continued to monitor Plaintiff’s condition
                                   8   during June and July 2015, until his second surgery at UCSF for a partial cornea
                                   9   transplant. Id. Defendant continued follow-up care when he examined Plaintiff in
                                  10   December 2015, and after finding that the IOP in his right eye was too high, again referred
                                  11   Plaintiff to UCSF for further evaluation. Id. at 6-7. That referral resulted in a glaucoma
                                  12   surgery later that month. Id. at 7. Following surgery, Defendant saw Plaintiff for several
Northern District of California
 United States District Court




                                  13   follow-up examinations in January 2016, during which he observed that the IOP had
                                  14   decreased and remained low, and during one appointment removed sutures. Id. Defendant
                                  15   last saw Plaintiff in March 2016 for a scheduled eight-week follow-up, which was
                                  16   otherwise unremarkable. Id. These extensive actions by Defendant Sadeghi over the
                                  17   course of nearly two years does not indicate deliberate indifference on his part to any
                                  18   medical need for Plaintiff’s right eye. Rather, the undisputed facts show that Defendant
                                  19   Sadeghi did not ignore Plaintiff’s complaints but continuously provided medical care
                                  20   throughout this time and made prompt and appropriate referrals to specialists as required
                                  21   based on his observation and diagnosis of Plaintiff’s developing condition, first for the lens
                                  22   implant replacement and then for glaucoma surgery.
                                  23          With respect to the allegation that Defendant misdiagnosed Plaintiff for cataracts
                                  24   when he really had “acute glaucoma,” even if this act of professional negligence were true,
                                  25   it does not state an Eighth Amendment claim. See McGuckin, 974 F.2d at 1059.
                                  26   Moreover, the evidence simply does not support this claim. There is no evidence
                                  27   indicating that the initial cataract surgery performed by Defendant on May 7, 2014, was
                                  28                                                17
                                   1   unnecessary. Rather, the evidence shows that Plaintiff developed glaucoma after the
                                   2   cataract surgery. See supra at 4. After Defendant Sadeghi noted that Plaintiff had
                                   3   developed inflammatory glaucoma on June 6, 2104, he prescribed various medications to
                                   4   treat it, including steroidal eye drops. Id. at 5. When Defendant next became aware that
                                   5   Plaintiff’s IOP was too high in early December 2015, he planned to refer Plaintiff to Dr.
                                   6   Ross-Nussbaumer for further evaluation. Id. at 6-7. Within two weeks, Plaintiff received
                                   7   an urgent request for services for glaucoma surgery and had the surgery soon thereafter.
                                   8   Id. at 7. Defendant’s actions in treating Plaintiff’s glaucoma, which developed after the
                                   9   cataract surgery, do not indicate any disregard of a serious harm to Plaintiff and a failure to
                                  10   take reasonable steps to abate it.
                                  11          In opposition, Plaintiff asserts for the first time that Defendant failed to properly
                                  12   treat his glaucoma with Timpotic or Propine. (Opp. at 2, 9.) However, a “difference of
Northern District of California
 United States District Court




                                  13   opinion between a prisoner-patient and prison medical authorities regarding treatment does
                                  14   not give rise to a § 1983 claim.” Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981).
                                  15   Similarly, a showing of nothing more than a difference of medical opinion as to the need to
                                  16   pursue one course of treatment over another is insufficient, as a matter of law, to establish
                                  17   deliberate indifference. See Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004);
                                  18   Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989). As such, even if Plaintiff were to
                                  19   provide evidence of a differing medical opinion, which he does not, it would not be
                                  20   sufficient to establish a § 1983 claim against Defendant. Id. Moreover, as Defendant
                                  21   argues in reply, Plaintiff submits no evidence indicating that Defendant consciously chose
                                  22   not to prescribe these specific medications knowing his decision would cause an excessive
                                  23   risk of harm to Plaintiff. (Reply at 3.) Rather, the evidence shows that Defendant
                                  24   immediately began treating the glaucoma at the first signs of inflammation by prescribing
                                  25   medication that he believed was medically appropriate. See supra at 5.
                                  26          Even if the Court construes the facts in the light most favorable to Plaintiff and
                                  27   assumes as true Defendant’s alleged statement on May 15, 2014, that “he had made a
                                  28                                                 18
                                   1   mistake and left a piece of cataract in his right eye,” (Hearn Decl. ¶ 5), this statement does
                                   2   not establish deliberate indifference. While it may be a basis to establish a claim for
                                   3   negligence or medical malpractice, neither of these claims are sufficient to make out a
                                   4   violation of the Eighth Amendment. See Toguchi, 391 F.3d at 1060; Hallett v. Morgan,
                                   5   296 F.3d 732, 744 (9th Cir. 2002); Franklin, 662 F.2d at 1344; see, e.g., McGuckin, 974
                                   6   F.2d at 1059 (mere negligence in diagnosing or treating a medical condition, without more,
                                   7   does not violate a prisoner’s 8th Amendment rights). Furthermore, Plaintiff does not
                                   8   dispute that within a week after this alleged statement, Defendant performed an operation
                                   9   to aspirate the remaining cortical material from Plaintiff’s eye. See supra at 3.
                                  10   Accordingly, it cannot be said that Defendant knew that Plaintiff faced a substantial risk of
                                  11   serious harm and disregarded that risk by failing to take reasonable steps to abate it. See
                                  12   Farmer, 511 U.S. at 837. Rather, Defendant took prompt action once he became aware of
Northern District of California
 United States District Court




                                  13   the condition and performed additional surgery.
                                  14          Based on the evidence presented, Defendant has shown that there is no genuine
                                  15   issue of material fact with respect to Plaintiff’s deliberate indifference claim. See Celotex
                                  16   Corp., 477 U.S. at 323. In response, Plaintiff has failed to point to specific facts showing
                                  17   that there is a genuine issue for trial, id. at 324, or identify with reasonable particularity the
                                  18   evidence that precludes summary judgment, Keenan, 91 F.3d at 1279. Accordingly,
                                  19   Defendant is entitled to judgment as a matter of law. Id.; Celotex Corp., 477 U.S. at 323.
                                  20

                                  21                                           CONCLUSION
                                  22          For the reasons stated above, Defendant Dr. Jahangir Sadeghi’s motion for
                                  23   summary judgment is GRANTED. (Docket No. 19.) The Eighth Amendment claim
                                  24   against him is DISMISSED for failure to exhaust administrative remedies, see Vaden, 449
                                  25   F.3d at 1051, and DISMISSED with prejudice on the merits.4 See Celotex Corp., 477
                                  26
                                       4
                                  27    Because the Court finds that no constitutional violation occurred, it is not necessary to
                                       reach Defendant’s qualified immunity argument.
                                  28                                                  19
                                   1   U.S. at 323.
                                   2            This order terminates Docket No. 19.
                                   3            IT IS SO ORDERED.
                                   4   Dated: _____________________
                                                January 9, 2019                                 ________________________
                                                                                                BETH LABSON FREEMAN
                                   5
                                                                                                United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order Granting MSJ
                                  25   PRO-SE\BLF\CR.17\02038Hearn_grant-msj(exh&merits)

                                  26

                                  27

                                  28                                                       20
